Case 2:20-cv-12146-MAG-RSW ECF No. 16, PageID.106 Filed 02/03/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


TOMEKA RANDOLPH,

               Plaintiff,                                      Case No. 20-12146

vs.                                                            HON. MARK A. GOLDSMITH

CONGRESS COLLECTION LLC,
et al.,

            Defendants.
__________________________________/

                           OPINION & ORDER
        GRANTING PLAINTIFF LEAVE TO FILE AN AMENDED COMPLAINT

       Plaintiff Tomeka Randolph has filed a putative class action complaint pursuant to the Fair

Debt Collection Practices Act (“FDCPA”). Plaintiff’s claims arise from a debt collection notice

that allegedly contained false and deceptive information. Defendant Congress Collection, LLC

(“Congress Collection”) has moved to dismiss Randolph’s complaint pursuant to Federal Rule of

Civil Procedure 12(b)(1), arguing that Randolph has failed to allege any injuries sufficient to

confer Article III standing (Dkt. 9).

       Standing has three elements. The plaintiff must have (1) suffered an injury, (2) that is fairly

traceable to the challenged conduct of the defendant, (3) that is likely to be redressed by a favorable

judicial decision. Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–561 (1992). The plaintiff carries

the burden of establishing these three elements. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547

(2016). “Where, as here, a case is at the pleading stage, the plaintiff must clearly allege facts

demonstrating each element [of standing].” Id. at 1547 (2016) (citing Warth v. Seldin, 422 U.S.

490, 518 (1975)) (internal quotation marks and ellipses omitted).



                                                  1
Case 2:20-cv-12146-MAG-RSW ECF No. 16, PageID.107 Filed 02/03/21 Page 2 of 3




       In her response to the motion to dismiss, Randolph argues that, as a result of receiving the

debt collection letter, she suffered: (i) an “informational injury”; (ii) an “emotional injury,” i.e.,

fear and anxiety; (iii) the injury of having “to reprioritize her debts in a harmful way such that she

would have paid off even a non-interest-bearing debt first, such as this one, to her detriment”; and

(iv) attorney costs and fees. Pl. Resp. at 3, 7-8 (Dkt. 12). Although Randolph sets forth facts to

demonstrate each of these purported injuries in her response brief, Randolph failed to allege such

facts in her complaint, as required by Supreme Court precedent. Further, “it is well-established

that a pleading may not be amended in a response brief.” Jocham v. Tuscola Co., 239 F. Supp. 2d

714, 732 (E.D. Mich. 2003). As a result, the Court is unable to assess the merits of Randolph’s

standing arguments at this time.

       The Court thus considers whether it is appropriate to grant Randolph leave to amend her

complaint to add factual allegations establishing standing. Once a responsive pleading has been

served, Federal Rule of Civil Procedure 15(a) permits a plaintiff to amend her complaint with the

Court’s leave and directs the Court to “freely give leave when justice so requires.” Fed. R. Civ. P.

15(a)(2). Further, the Court may treat new allegations in a response brief as an implicit motion for

leave to amend the complaint. See, e.g., JAT, Inc. v. National City Bank of Midwest, 460 F. Supp.

2d 812, 818 (E.D. Mich. 2006). The injury allegations Randolph makes for the first time in her

response to Congress Collection’s motion to dismiss merely provide additional support to

Randolph’s initial pleading and would not add new causes of action against Congress Collection.

As a result, it is appropriate to allow an implicit motion for leave to amend at this stage. See id.

       The Court grants Randolph leave to amend her complaint to set forth facts that specifically

establish standing. Randolph must file her amended complaint by February 12, 2021. If Randolph

timely files an amended complaint, the pending motion to dismiss (Dkt. 9) will be dismissed



                                                  2
Case 2:20-cv-12146-MAG-RSW ECF No. 16, PageID.108 Filed 02/03/21 Page 3 of 3




without prejudice. Within fourteen days of Randolph serving her amended complaint, Congress

Collection must file either an answer or a renewed motion to dismiss.

       SO ORDERED.

Dated: February 3, 2021                             s/Mark A. Goldsmith
       Detroit, Michigan                            MARK A. GOLDSMITH
                                                    United States District Judge




                                               3
